          Case 3:20-cr-00245-IM       Document 19      Filed 12/31/20     Page 1 of 1




                             UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON


UNITED STATES OF AMERICA                            3:20-cr-00245-IM

                v.                                  ORDER DISMISSING INFORMATION
                                                    WITHOUT PREJUDICE
JENNIFER LYNN KRISTIANSEN,

                Defendant.

       This matter, having come before the Court on the government’s motion to dismiss

without prejudice the remaining counts in the Information, charging the defendant with violating

41 C.F.R. § 102-74.385, pursuant to Rule 48(a), Federal Rules of Criminal Procedure, the Court

being fully advised:

       IT IS HEREBY ORDERED that the Information, charging the defendant with violating

41 C.F.R. § 102-74.385 in the above-captioned matter is DISMISSED without prejudice.

Dated: December ____,
                 31st2020



                                                    __________________________________
                                                    HONORABLE KARIN J. IMMERGUT
                                                    United States District Judge
Presented by:


BILLY J. WILLIAMS
United States Attorney

s/ Parakram Singh
PARAKRAM SINGH, OSB #134871
Assistant United States Attorney


Order Dismissing Information                                                             Page 1
